DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens (DE 10158755A1 as submitted by the applicant with IDS received on 01/31/2020) in view of Dinan et al. (US Pub. 2016/0270064).
Regarding claims 1, 10 and 17, Siemens teaches a method, comprising: selecting, by a user equipment comprising a processor, previous hybrid automatic repeat request acknowledgement data based on a repetition factor, wherein the repetition factor is greater than one (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=4); and facilitating, by the user equipment, a transmission of a composite hybrid automatic repeat request acknowledgement response from the user equipment to a network device, wherein the composite hybrid automatic repeat request acknowledgement response is based on current hybrid automatic repeat request acknowledgement data corresponding to a current packet received by the user equipment and the previous hybrid automatic repeat request acknowledgement data corresponding to at least one previous packet received by the user equipment (Figure 4: [0030]-[0033], UE sends ACK/NACK for current packet and previous packets based on W).  Siemens, however, does not teach in response to the repetition factor being determined to be a first value, bundling the current hybrid automatic repeat request acknowledgement data with the previous hybrid automatic repeat request acknowledgement data to generate the composite hybrid automatic repeat request acknowledgement response, wherein the bundling comprises an AND operation, and in response to the repetition factor being determined to be a second value, multiplexing the current hybrid automatic repeat request acknowledgement data with the previous hybrid automatic repeat request acknowledgement data to generate the composite hybrid automatic repeat request acknowledgement response, wherein the multiplexing comprises an interleaving operation, and the first value is different from the second value.  Dinan teaches in response to the repetition factor being determined to be a first value (“The value bundling” in [0152]), bundling the current hybrid automatic repeat request acknowledgement data with the previous hybrid automatic repeat request acknowledgement data to generate the composite hybrid automatic repeat request acknowledgement response, wherein the bundling comprises an AND operation (“ACK/NACK bundling” in [0152]), and in response to the repetition factor being determined to be a second value (“the value multiplexing” in [0152]), multiplexing the current hybrid automatic repeat request acknowledgement data with the previous hybrid automatic repeat request acknowledgement data to generate the composite hybrid automatic repeat request acknowledgement response, wherein the multiplexing comprises an interleaving operation (“ACK/NACK multiplexing” in [0152]), and the first value is different from the second value (see “tdd-AckNackFeedback-Mode” in [0152]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens to have in response to the repetition factor being determined to be a first value, bundling the current hybrid automatic repeat request acknowledgement data with the previous hybrid automatic repeat request acknowledgement data to generate the composite hybrid automatic repeat request acknowledgement response, wherein the bundling comprises an AND operation, and in response to the repetition factor being determined to be a second value, multiplexing the current hybrid automatic repeat request acknowledgement data with the previous hybrid automatic repeat request acknowledgement data to generate the composite hybrid automatic repeat request acknowledgement response, wherein the multiplexing comprises an interleaving operation, and the first value is different from the second value as taught by Dinan in order to configure feedback [0152]. 
Regarding claim 2, Siemens teaches determining, by the user equipment, the repetition factor ([0028], an offset W is defined in the receiver).
Regarding claim 5, Siemens teaches the first value is less than the second value (Figure 4, [0028], [0030]-[0033], various values for the window size W where one value is less than another value).
Regarding claims 7 and 14, Siemens teaches the repetition factor is two, and the previous hybrid automatic repeat request acknowledgement data comprises a most recent hybrid automatic repeat request acknowledgement dataset (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=2).
Regarding claims 8 and 15, Siemens teaches the repetition factor is three, and the previous hybrid automatic repeat request acknowledgement data comprises a most recent hybrid automatic repeat request acknowledgement dataset and a next most recent hybrid automatic repeat request acknowledgement dataset after the most recent hybrid automatic repeat request acknowledgement dataset (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=3).
Regarding claims 9 and 16, Siemens teaches the repetition factor is four, and the previous hybrid automatic repeat request acknowledgement data comprises three most recent previous hybrid automatic repeat request acknowledgement datasets (Figure 4, [0028], [0030]-[0033], UE determines the size of the block ACK/NACK (as shown on Figure 4) based on the window size W; in this case W=4).
Claims 3, 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Dinan et al. and further in view of Chen et al. (US Pub. 2016/0242153).
Regarding claims 3, 11 and 18, Siemens in view of Dinan teaches the limitations in claims 2, 10 and 17 as shown above.  Siemens also teaches determining, by the user equipment, the repetition factor ([0028], an offset W is defined in the receiver).  Siemens in view of Dinan, however, does not teach facilitating, by the user equipment, a communication of information representative of the repetition factor to the network device.  Chen teaches HARQ configuration exchanged between the UE and the base station [0093].  It would have been obvious to one skilled in the art to modify Siemens in view of Dinan to have facilitating, by the user equipment, a communication of information representative of the repetition factor to the network device as taught by Chen in order to use information based on an RRC configuration [0093]. 
Regarding claim 4, Siemens in view of Dinan teaches the limitations in claim 1 as shown above.  Siemens also teaches determining, by the network device, the repetition factor ([0028], an offset W is defined in the transmitter).  Siemens in view of Dinan, however, does not teach receiving, by the user equipment, the repetition factor from the network device.  Chen teaches HARQ configuration exchanged between the UE and the base station [0093].  It would have been obvious to one skilled in the art to modify Siemens in view of Dinan to have receiving, by the user equipment, the repetition factor from the network device as taught by Chen in order to use information based on an RRC configuration [0093].
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Dinan et al. and further in view of Herrmann et al. (US 6,711,403).
Regarding claim 6, Siemens in view of Dinan teaches the limitations in claim 1 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Dinan, however, does not teach the channel property being a location of the user equipment relative to a cell.  Herrmann teaches the channel property being a location of the user equipment relative to a cell (“A channel property is to be understood to mean the physical parameters of a channel. A channel property is, for example, the distance between a terminal and a base station.” in Column 6 Lines 48-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Dinan to have the channel property being a location of the user equipment relative to a cell as taught by Herrmann in order to adapt to the channel property of a link between at least one terminal and a base station (Column 6 Lines 46-48). 
Regarding claim 13, Siemens in view of Dinan teaches the limitations in claim 10 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Dinan, however, does not teach the channel property being a location of the user equipment relative to a base station.  Herrmann teaches the channel property being a location of the user equipment relative to a base station (“A channel property is to be understood to mean the physical parameters of a channel. A channel property is, for example, the distance between a terminal and a base station.” in Column 6 Lines 48-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Dinan to have the channel property being a location of the user equipment relative to a base station as taught by Herrmann in order to adapt to the channel property of a link between at least one terminal and a base station (Column 6 Lines 46-48).
Regarding claim 20, Siemens in view of Dinan teaches the limitations in claim 17 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Dinan, however, does not teach the channel property being a location of the user equipment relative to network equipment.  Herrmann teaches the channel property being a location of the user equipment relative to network equipment (“A channel property is to be understood to mean the physical parameters of a channel. A channel property is, for example, the distance between a terminal and a base station.” in Column 6 Lines 48-50).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Dinan to have the channel property being a location of the user equipment relative to network equipment as taught by Herrmann in order to adapt to the channel property of a link between at least one terminal and a base station (Column 6 Lines 46-48).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Dinan et al. and further in view of Dietl et al. (US Pub. 2010/0202503).
Regarding claim 12, Siemens in view of Dinan teaches the limitations in claim 10 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Dinan, however, does not teach the channel property being a signal to noise ratio.  Dietl teaches the channel property being a signal to noise ratio (“The predefined channel property value is a Signal-to-Interference-and-Noise Ratio, a signal-to-noise ratio, the rate of a user or a signal attenuation” in [0025]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Dinan to have the channel property being a signal to noise ratio as taught by Dietl in order to adapt to the channel quality of the channel between the base station and the terminal [0024].
Regarding claim 19, Siemens in view of Dinan teaches the limitations in claim 10 as shown above.  Siemens also teaches the repetition factor is based on channel property (“the value of W depends on the implementation and depends on many factors, including channel property” in [0028]).  Siemens in view of Dinan, however, does not teach the channel property being an amount of signal path loss.  Dietl teaches the channel property being an amount of signal path loss (“The predefined channel property value is a Signal-to-Interference-and-Noise Ratio, a signal-to-noise ratio, the rate of a user or a signal attenuation” in [0025]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Siemens in view of Dinan to have the channel property being an amount of signal path loss as taught by Dietl in order to adapt to the channel quality of the channel between the base station and the terminal [0024].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414